Citation Nr: 1801989	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-34 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran has active military service from August 1958 to April 1979.  He died in August 2012 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for the cause of the Veteran's death.  

The Board observes that the appellant requested a videoconference hearing in her substantive appeal (VA Form 9).  In correspondence received in November 2015 the appellant requested to withdraw her hearing.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

This matter was before the Board in January 2017, at which time it was remanded to obtain a medical opinion to determine whether the disorders that caused or contributed to the Veteran's death were due to his military service, including exposure to Agent Orange.  Pursuant to the January 2017 remand instructions, a medical opinion was obtained in March 2017 and a Supplemental Statement of the Case (SSOC) was issued in October 2017. 


FINDINGS OF FACT

1.  The Veteran died in August 2012.  The immediate cause of death was multisystem organ failure due to acute myelogenous leukemia (AML), with chronic obstructive pulmonary disease (COPD) as a contributing cause.  
2.  During the Veteran's lifetime, service connection was in effect for cerebrovascular accident, peripheral vascular disease of the bilateral lower extremity, coronary artery disease, type II diabetes mellitus, peripheral neuropathy of the left upper and lower extremities, paralysis of the right upper and lower extremities, bilateral hearing loss, and erectile dysfunction.  

3.   In a January 2012 rating decision, prior to the death of the Veteran, the RO denied service connection for acute myelogenous leukemia (AML).  

4.  The competent evidence fails to demonstrate that the cause of the Veteran's death as listed on his death certificate is related to his military service, or that any service connected disability was the principal or a contributory cause of death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2017). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007). 

Here, the appellant was sent a letter that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records.  In some cases, it also entails obtaining a medical opinion.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment and personnel records, his death certificate, and post-service treatment records. The Board has carefully reviewed the statements of the appellant and finds that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.

Medical opinions were obtained in June 2013, August 2013, August 2014, and March 2017.  The Board finds that, in totality, the opinions are adequate to determine the present claim.  As such, the Board will proceed to the merits.

Legal Criteria

A surviving spouse of a qualifying veteran who died as a result of a service connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

A service connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Factual Background and Analysis

In this case, the certificate of death reflects that the Veteran died in August 2012 with an immediate cause of death listed as multisystem organ failure due to acute myelogenous leukemia (AML).  Chronic obstructive pulmonary disease (COPD) is listed as a contributing cause of death.  

Prior to the Veteran's death, he was service connected for cerebrovascular accident, peripheral vascular disease of the bilateral lower extremity, coronary artery disease, type II diabetes mellitus, peripheral neuropathy of the left upper and lower extremities, paralysis of the right upper and lower extremities, and erectile dysfunction, which were all attributed to his Agent Orange exposure.  He was also service connected for bilateral hearing loss.  Furthermore, in a January 2012 rating decision, the RO denied service connection for AML.  

The appellant asserts that the Veteran's death is the result of Agent Orange exposure during military service.  

As established above, the Veteran was not service connected for multisystem organ failure, AML, or COPD at the time of his death.  As such, it is necessary to determine whether service connection should have been established for such disorders.  

At the outset, the Board notes that presumptive service connection for multisystem organ failure, AML, or COPD due to herbicide exposure is not warranted, as the disorders are not included in the list of diseases associated with herbicide exposure.  Nevertheless, where the evidence does not warrant presumptive service connection an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

A review of the Veteran's service treatment records (STRs) is negative of complaints of, treatment for, or diagnosis of multisystem organ failure, AML, or COPD.  

Post-service treatment records reveal a diagnosis of AML.  Specifically, M.M., D.O., performed a bone marrow biopsy in November 2011, which confirmed AML.  

The Veteran submitted a statement by Dr. M.M. dated in November 2011.  Dr. M.M. indicated that the Veteran had an underlying myelodysplasia, which converted to myelogenous leukemia, and was most likely due to his exposure to Agent Orange during service.  

A VA medical opinion was obtained in June 2013, at which time the examiner concluded that there was insufficient medical literature to show a link between Agent Orange and AML.  She indicated that Agent Orange is not listed as a cause of AML on the list of risk factors on the Mayo Clinic website.  Accordingly, it was less likely than not that the Veteran's AML was associated with Agent Orange exposure in causing his death either materially or substantially.  

The June 2013 examiner submitted an addendum opinion in August 2013.  She reviewed the Veteran's additional medical records and noted that these records revealed a 120 pack per year history of smoking, which would be a much more significant risk factor for developing a malignancy than would be a brief, potential exposure to Agent Orange or to any other toxins.
  
A subsequent VA medical opinion was rendered in August 2014.  The examiner concluded that it was less likely than not that the Veteran's service connected disabilities of diabetes mellitus with secondary peripheral vascular disease, peripheral neuropathy, hypertension, cerebrovascular accident, erectile dysfunction, coronary artery disease, and bilateral hearing loss or the medications used to treat these disabilities or any other condition found or indicated based on his review of in service treatment caused or substantially contributed to the Veteran's death.  The examiner reasoned that the Veteran died from multisystem organ failure which was most likely due to sepsis.  The Veteran was susceptible to sepsis due to having AML and/or the medications used to treat AML.  

A final VA medical opinion was obtained in March 2017.  The examiner concluded that there was no medical evidence that the conditions that caused or contributed to the Veteran's death, multisystem organ failure, AML, and COPD, had their onset during military service or are otherwise related to such service, including exposure to Agent Orange.  Furthermore, there was no medical evidence that the conditions that caused or contributed to the Veteran's death, multisystem organ failure, AML, and COPD, were proximately due to or were permanently aggravated by his service connected disabilities of cerebrovascular accident, peripheral vascular disease of the lower extremities, coronary artery disease, type II diabetes mellitus, peripheral neuropathy of the left upper and lower extremities, paralysis of the right upper and lower extremities, bilateral hearing loss, and erectile dysfunction.  The examiner reasoned that the Veteran's multisystem organ failure was due to his diagnosis of sepsis and his condition of AML, along with the associated treatment.  His COPD was due to his history of smoking.  The Veteran was noted to have a significant smoking history, which is a risk factor for the development of AML.  

Furthermore, the March 2017 examiner concluded that the November 2011 medical opinion by Dr. M.M. was given without any reference or medical evidence to substantiate the opinion.  Specifically, there is no medical evidence that myelodysplasia or AML can be caused by exposure to Agent Orange.  AML is common in the general population without any exposure to Agent Orange.  The examiner referenced "Up To Date," which indicate that AML is the most common acute leukemia in adults and accounts for approximately 80 percent of cases in this group.  

In the instant case, the record does not show that multisystem organ failure, AML, or COPD was manifested in service and/or is otherwise related to his military service.  In this regard, the evidence suggests that the Veteran's AML and COPD are due to his history of smoking and not exposure to Agent Orange.  Notably, the March 2017 examiner reasoned that the Veteran's multisystem organ failure was due to his diagnosis of sepsis and AML.  His COPD was due to his history of smoking and his history of smoking was a risk factor for AML.  

It is further noted that service connection based on the use of tobacco products while in the military is expressly precluded.  Legislation was enacted prohibiting service connection for a death or disability on the basis that it resulted from an injury or a disease attributable to the use of tobacco products by a claimant during his military service, which applies to all claims filed after June 9, 1998.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300.

The Board acknowledges the November 2011 opinion by Dr. M.M., which indicated that the Veteran had an underlying myelodysplasia, which converted to myelogenous leukemia, and was most likely due to his exposure to Agent Orange during service.  However, Dr. M.M. failed to provide a sufficient rationale to support this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the March 2017 examiner indicated that there is no medical evidence that myelodysplasia or AML can be caused by exposure to Agent Orange.  The Board finds that the March 2017 examiner's opinion better considered the record as a whole, provided a sufficient rationale, and contained a more in-depth explanation.  Accordingly, the March 2017 medical opinion is found to be the most probative evidence on the question of nexus.  
The Board acknowledges the appellant's assertions that the Veteran's multisystem organ failure and AML are related to the Veteran's exposure to Agent Orange during military service.  However, the Board finds that the question of whether the disorders are related to military service is a matter suited to the realm of medical expertise.  As such, the appellant is not competent to offer an opinion on the matter.  

Furthermore, the Board acknowledges the prior, unrelated Board decision submitted by the appellant, in which the Board granted service connection for AML as a result of exposure to herbicide agents.  However, the Board notes that prior unrelated Board decisions are non-precedential, or binding, on the Board.  See 38 C.F.R. § 20.1303.  Rather, the Board reviews the particular facts of each case in light of applicable procedure and substantive law.  

The Board is sympathetic to the appellant.  However, there is no competent evidence that the Veteran's multisystem organ failure, AML, or COPD originated in service or are otherwise related to such service, or that the Veteran's death was otherwise related to service.  As such, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


